                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        Mark Bryan Kaping,            )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:19-cv-00117-MOC
                                      )            1:17-cr-00034-MOC-WCM
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 11, 2020 Order.

                                               September 11, 2020




         Case 1:19-cv-00117-MOC Document 6 Filed 09/11/20 Page 1 of 1
